DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending, of which claims 1 and 11 are independent.

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a model deriver configured to derive a boiler combustion model …”, “a precision determiner configured to determine a precision …” in claim 11. The specification provides proper structure for the listed elements, deriver, and determiner, are implemented by a CPU as shown in Fig. 2 and described in [0052] of the published specification (US 2020/0320237 A1). These limitations are being interpreted as the CPU performing the functions in [0052]-[0064]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1: Claim 1 (Method); Claims 11 (Apparatus); recites claims related to
determining a boiler combustion model and are directed to statutory categories of process
and machine inventions.
Step 2A, prong one: In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. The claim recites:
1. A method of deriving a boiler combustion model, the method comprising: 
setting input data and output data required for derivation of a boiler combustion model; 
deriving a boiler combustion model including an input layer configured to receive the input data, a hidden layer including multiple nodes configured to perform computation on the input data (mathematical concepts), and an output layer configured to output a computation result as the output data; and 
determining a precision of the derived boiler combustion model (mental process - observation, evaluation, judgment, opinion).
The limitation “deriving a boiler combustion model including an input layer configured to receive the input data, a hidden layer including multiple nodes configured to perform computation on the input data, and an output layer configured to output a computation result as the output data” is abstract because it's a mathematical concept- as described in the published specification at [0057] the boiler combustion model may be composed of a
combination of mathematical models including a neural network and describing various types of mathematical models that may be employed, showing the creation of the boiler combustion model is math.
	The limitation “determining a precision of the derived boiler combustion model” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation, as drafted and under a broadest reasonable interpretation "can
be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally with the use of pen and paper
perform some judgement on the accuracy of the model results based on the data.
	Accordingly, the claim recites an abstract idea.
Step 2A, prong two: Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular, the claim
recites the additional limitations: “setting input data and output data required for derivation of a boiler combustion model” (insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)), “an input layer configured to receive the input data” (insignificant
extra-solution activity - mere data gathering/output MPEP 2106.05(g)), “an output layer configured to output a computation result as the output data” (insignificant
extra-solution activity - mere data gathering/output MPEP 2106.05(g)).
These additional limitations must be considered individually and with the claim as
a whole to determine if it integrates the judicial exception into a practical application.
The claim, as a whole, is reciting at a high-level of generality to gather data, analyze the data, then output a result linked to boiler combustion models, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually affecting or implementing the resulting design changes in the boiler systems. Thus, the claim does not integrate the identified abstract ideas into a practical application.
Step 2B: Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more
than the abstract idea. This analysis includes determining whether an inventive concept
is furnished by an element or a combination of elements that are beyond the judicial
exception. As discussed above with respect to integration of the abstract idea into a practical application, additional elements are mere data gathering and output. Receiving data is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d), buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). Outputting results is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d), OIP Techs. Therefore, these do not provide significantly more. The claim is not patent eligible. 
Independent claim 11 is directed to substantially the same subject matter as
independent claim 1 and is rejected under similar rationale and further failure to add
significantly more.
	The same conclusion is reached for the dependent claims of claims 1 and 11, and each of the dependent claims inherits the abstract ideas from the respective independent claim, see
below for detail.
Claims 2 and 12 recite “wherein: the input data comprises a flow rate of feed water, a pressure and a temperature of the feed water, a flow rate of combustion air, a pressure and a temperature of the combustion air, and an amount and a composition of fuel; and the input data further comprises data on coal, data on bias dampers, data on loads, data on secondary air dampers, data on an overall plant, data on overfire air (OFA), data on wind boxes (WB), and data on air.” This is merely describing the type of data input without any meaningful limits on practicing the abstract idea and is merely the same insignificant extra-solution activity in the form of mere data gathering and outputting (2106.05(g)) discussed above. Therefore, these do not integrate a judicial exception into a practical application or provide significantly more.

Claims 3 and 13 recite “wherein: the output data comprises a flow rate of steam, a pressure and a temperature of the steam, a temperature and a composition of exhaust gas, and a flow rate and a temperature of spray liquid for cooling the steam; and the output data further comprises data on combustion gas, data on the loads, data on reheaters, and data on superheaters.” This is merely describing the type of data input without any meaningful limits on practicing the abstract idea and is merely the same insignificant extra-solution activity in the form of mere data gathering and outputting (2106.05(g)) discussed above. Therefore, these do not integrate a judicial exception into a practical application or provide significantly more.
Claims 4 and 14 recite “wherein the hidden layer comprises 1 to 30 hidden layers and each of the hidden layers includes I to 5000 nodes.” This limitation is abstract because it's a mathematical concept- as described in the published specification at [0057] the boiler combustion model may be composed of a combination of mathematical models including a neural network and describing various types of mathematical models that may be employed, showing the creation of the boiler combustion model is math. Alternatively, even if not representing a mathematical concept the limitation performs the combustion modeling operation is also an additional element that is insignificant mere instructions to apply an exception - see MPEP 2106.05(f). Therefore, these do not integrate a judicial exception into a practical application or provide significantly more.
Claims 5 and 15 recite “wherein: the boiler combustion model comprises a combination of mathematical models including an artificial neural network (ANN); an activation function of the artificial neural network (ANN) comprises a linear function, a step function, a sigmoid function, and a rectified linear unit (ReLU) function: and the mathematical model comprises a transfer function model, a state space model. and an impulse/step response model.” These limitations are abstract because it's a mathematical concept- as described in the published specification at [0057] the boiler combustion model may be composed of a combination of mathematical models including a neural network and describing various types of mathematical models that may be employed, showing the creation of the boiler combustion model is math. Alternatively, even if not representing a mathematical concept the limitation performs the combustion modeling operation is also an additional element that is insignificant mere instructions to apply an exception - see MPEP 2106.05(f). Therefore, these do not integrate a judicial exception into a practical application or provide significantly more.
Claims 6 and 16 recite “wherein: the deriving of the boiler combustion model comprises deriving a network-based (NN-based) boiler combustion model by learning from computational fluid dynamics (CFD) data of a plant.” Receiving data is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d), buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). And the limitation “the NN-based boiler combustion model comprises an input layer including 101 nodes, two hidden layers each of which includes 54 nodes, and an output layer including 264 nodes.” These limitations are abstract because it's a mathematical concept- as described in the published specification at [0057] the boiler combustion model may be composed of a combination of mathematical models including a neural network and describing various types of mathematical models that may be employed, showing the creation of the boiler combustion model is math. Alternatively, even if not representing a mathematical concept the limitation performs the combustion modeling operation is also an additional element that is insignificant mere instructions to apply an exception - see MPEP 2106.05(f). Therefore, these do not integrate a judicial exception into a practical application or provide significantly more.
Claims 7 and 17 recite “wherein: the deriving of the boiler combustion model comprises deriving a network-based (NN-based) boiler combustion model by learning from actual grid data of a plant; and the NN-based boiler combustion model comprises an input layer including 116 nodes, four hidden layers each of which includes 15 nodes, and an output layer including 194 nodes.” These limitations are abstract because these high-level of generality recitations are a mathematical concept- as described in the published specification at [0057] the boiler combustion model may be composed of a combination of mathematical models including a neural network and describing various types of mathematical models that may be employed, showing the creation of the boiler combustion model is math. Alternatively, even if not representing a mathematical concept the limitation performs the combustion modeling operation is also an additional element that is insignificant mere instructions to apply an exception - see MPEP 2106.05(f). Therefore, these do not integrate a judicial exception into a practical application or provide significantly more.
Claims 8 and 18 recite “wherein in response to determining that the boiler combustion model is an optimal boiler combustion model, the method further comprises storing the boiler combustion model in a database.” The step of storing data appear to be insignificant extra-solution activity. Storing data is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am., Inc. (storing and retrieving
information in memory). Therefore, these do not integrate a judicial exception into a practical
application or provide significantly more.	
Claims 9 and 19 recite “wherein if a storage space of the database is insufficient, the storing of the boiler combustion model in the database comprises storing the boiler combustion model in the database after deleting an optimal boiler combustion model having the lowest cumulative precision among optimal boiler combustion models stored in the database.” The step of storing data appear to be insignificant extra-solution activity. Storing data is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am., Inc. (storing and retrieving information in memory). Therefore, these do not integrate a judicial exception into a practical application or provide significantly more.
Claim 10 recites “A non-transitory computer readable storage medium storing a computer program comprising instruction for executing the method according to claim 1.”  Mere instructions to apply an exception using generic computer components - see MPEP 2106.05(f)(2) computers or machinery merely as a tool to perform an existing process.
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guoqiang Li, et al., “Circular convolution parallel extreme learning machine for modeling boiler efficiency for a 300 MW CFBB,” Soft Computing 23:6567-6577 (14 June 2018) (“Li”).
Claim 1. Li discloses A method of deriving a boiler combustion model, the method comprising: setting input data and output data required for derivation of a boiler combustion model (Li, Abstract, “Aiming at the accuracy prediction of combustion efficiency for a 300MW circulating fluidized bed boiler (CFBB), a circular convolution parallel extreme learning machine (CCPELM) which is a double parallel forward neural network is proposed. In CCPELM, the circular convolution theory is introduced to map the hidden layer information into higher-dimension information; in addition, the input layer information is directly transmitted to its output layer, which makes the whole network into a double parallel construction.”; Fig. 1 showing inputs and outputs to the system; Fig. 2 illustrating more examples of types of input data to be used by to model boiler combustion); 
deriving a boiler combustion model including an input layer configured to receive the input data, a hidden layer including multiple nodes configured to perform computation on the input data, and an output layer configured to output a computation result as the output data (Li, Fig. 1 showing input layer receiving input data, hidden layer with multiple nodes, and output layer of boiler combustion model, Abstract, “Aiming at the accuracy prediction of combustion efficiency for a 300MW circulating fluidized bed boiler (CFBB), a circular convolution parallel extreme learning machine (CCPELM) which is a double parallel forward neural network is proposed. In CCPELM, the circular convolution theory is introduced to map the hidden layer information into higher-dimension information; in addition, the input layer information is directly transmitted to its output layer, which makes the whole network into a double parallel construction.”; see also section 3 Circular convolution parallel extreme learning machine p. 6569-6571 describing the input, hidden, and output layers.); and 
determining a precision of the derived boiler combustion model (Li, see section 5.2 p. 6572-6574 describing determining the precision of the boiler combustion model under different configurations, see p. 6573 Table 2 presenting statistical results of the models precision and Table 4 p. 6574 presenting the effect of different hidden node configurations on the statistics).

Claim 4. Li discloses the method according to claim 1, wherein the hidden layer comprises 1 to 30 hidden layers and each of the hidden layers includes 1 to 5000 nodes (Li, Fig. 1 showing hidden layers with a plurality of nodes, p. 6569 column 2 paragraph 1 “The subsection is the main part of the proposed algorithm. The architecture of CCPELM is shown in Fig. 1. As seen from the structure of Fig. 1, the CCPELM is a double parallel feedforward neural network. That is to say, the output nodes of the network are directly and linearly connected with input nodes, simultaneously connected with the nodes of circular convolution layer formed by the circular convolutions of the hidden layer.”; p. 6572 column 2 paragraph 1 describing an experimental set up where the number of hidden neurons is varied with the ranges provided.).

Claim 5. Li discloses the method according to claim 1, wherein: the boiler combustion model comprises a combination of mathematical models including an artificial neural network (ANN); an activation function of the artificial neural network (ANN) comprises a linear function, a step function, a sigmoid function, and a rectified linear unit (ReLU) function: and the mathematical model comprises a transfer function model, a state space model, and an impulse/step response model (Li, Abstract, “Aiming at the accuracy prediction of combustion efficiency for a 300MW circulating fluidized bed boiler (CFBB), a circular convolution parallel extreme learning machine (CCPELM) which is a double parallel forward neural network is proposed.”; p. 6569 column 2 last paragraph to paragraph 1 p. 6570 describing the activation function; p. 6571 column 2 paragraph 1 describing a variety of function types including activation and sigmoid.).

Claim 11 contains limitations for an apparatus which are substantially similar to the limitations for the method described in claim 1, and is rejected for the same reasons as detailed above.

Claim 14 contains limitations for an apparatus which are substantially similar to the limitations for the method described in claim 4, and is rejected for the same reasons as detailed above.
Claim 15 contains limitations for an apparatus which are substantially similar to the limitations for the method described in claim 5, and is rejected for the same reasons as detailed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 7, 10, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guoqiang Li, et al., “Circular convolution parallel extreme learning machine for modeling boiler efficiency for a 300 MW CFBB,” Soft Computing 23:6567-6577 (14 June 2018) (“Li”) in view of Collins et al, US Patent Application Publication No. 2017/0017212 (“Collins”).
Claim 2. Li discloses the method according to claim 1. While Li discloses a variety of inputs to the boiler model, it does not explicitly disclose the exact recitation, wherein: the input data comprises a flow rate of feed water, a pressure and a temperature of the feed water, a flow rate of combustion air, a pressure and a temperature of the combustion air, and an amount and a composition of fuel; and the input data further comprises data on coal, data on bias dampers, data on loads, data on secondary air dampers, data on an overall plant, data on overfire air (OFA), data on wind boxes (WB), and data on air.
Collins teaches wherein: the input data comprises a flow rate of feed water, a pressure and a temperature of the feed water, a flow rate of combustion air, a pressure and a temperature of the combustion air, and an amount and a composition of fuel; and the input data further comprises data on coal, data on bias dampers, data on loads, data on secondary air dampers, data on an overall plant, data on overfire air (OFA), data on wind boxes (WB), and data on air (Collins, see [0031] e.g., controller adjusted the fuel rate and damper angle to seek both optimal burning efficiency and allowable carbon levels; see [0056] when the flue concentration is above optimal, the oxygen-rich reaction is burning at excessive temperature, and energy is wasted via heat in the flue gas; [0080] determine whether to perform combustion optimization (e.g., air flow, fuel); [0089] modify the neural network structure during controller operation and the ability to learn plant behavior).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to developing boiler models) and Collins (directed to boiler plant modeling with neural network and input sampling) and arrived at the method of predicting the boiler model precision as claimed. Adding additional inputs related to boiler operation is considered general engineering optimization. One of ordinary skill in the art would have been motivated to make such a combination because using modeling to allow for consideration of a plurality of inputs and update as needed as plant dynamics change as taught in Collins ([0003-0012]).

Claim 3. Li discloses the method according to claim 1, Li does not explicitly disclose but Collins teaches wherein: the output data comprises a flow rate of steam, a pressure and a temperature of the steam, a temperature and a composition of exhaust gas, and a flow rate and a temperature of spray liquid for cooling the steam; and the output data further comprises data on combustion gas, data on the loads, data on reheaters, and data on superheaters (Collins, see [0031] e.g., controller adjusted the fuel rate and damper angle to seek both optimal burning efficiency and allowable carbon levels; see [0054] discussing gas concentrations; see [0056] when the flue concentration is above optimal, the oxygen-rich reaction is burning at excessive temperature, and energy is wasted via heat in the flue gas; [0061] discussing various outputs that result from inputs; [0080] determine whether to perform combustion optimization (e.g., air flow, fuel); [0089] modify the neural network structure during controller operation and the ability to learn plant behavior).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to developing boiler models) and Collins (directed to boiler plant modeling with neural network and input sampling) and arrived at the method of predicting the boiler model precision as claimed. Adding additional outputs related to boiler operation is considered general engineering optimization. One of ordinary skill in the art would have been motivated to make such a combination because using modeling to allow for consideration of a plurality of inputs and outputs based on the inputs and update as needed as plant dynamics change as taught in Collins ([0003-0014]).

Claim 7. Li discloses the method according to claim 1, the NN-based boiler combustion model comprises an input layer including 116 nodes, four hidden layers each of which includes 15 nodes, and an output layer including 194 nodes (Li, Fig. 1 showing hidden layers with a plurality of nodes, p. 6569 column 2 paragraph 1 “The subsection is the main part of the proposed algorithm. The architecture of CCPELM is shown in Fig. 1. As seen from the structure of Fig. 1, the CCPELM is a double parallel feedforward neural network. That is to say, the output nodes of the network are directly and linearly connected with input nodes, simultaneously connected with the nodes of circular convolution layer formed by the circular convolutions of the hidden layer.”; p. 6572 column 2 paragraph 1 describing an experimental set up where the number of hidden neurons is varied with the ranges provided. Various layers and nodes are connected depending on what variables are being learned for the model with different weights and are arbitrary numbers that will change to suit the implementation). While discloses that plant operations are where boilers are found, Li does not explicitly disclose but Collins teaches wherein: the deriving of the boiler combustion model comprises deriving a network-based (NN-based) boiler combustion model by learning from actual grid data of a plant (Collins, Fig. 1 Plant as part of data path, [0041] “As shown in FIG. 1, a neural network is used to model the plant dynamics and SBMPC is used to generate actuation signals to control the plant.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to developing boiler models) and Collins (directed to boiler plant modeling with neural network and input sampling) and arrived at the method of predicting the boiler model precision as claimed. Adding additional outputs related to boiler operation is considered general engineering optimization. One of ordinary skill in the art would have been motivated to make such a combination because using modeling to allow for consideration of a plurality of inputs and outputs based on the inputs and update as needed as plant dynamics change as taught in Collins ([0003-0014]).

Claim 10. Li discloses the method according to claim 1. Li discloses what is generally an implicit computer program, but does not explicitly disclose a non-transitory computer readable storage medium storing a computer program comprising instruction for executing. Collins teaches a non-transitory computer readable storage medium storing a computer program comprising instruction for executing (Collins, see [0101] discussing executing methods on general purpose computers and executable media; claim 17 non-transitory computer readable medium containing computer program instructions, which when executed by one or more processors causes a device to).

Claim 12 contains limitations for an apparatus which are substantially similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.
Claim 13 contains limitations for an apparatus which are substantially similar to the limitations for the method described in claim 3, and is rejected for the same reasons as detailed above.

Claim 17 contains limitations for an apparatus which are substantially similar to the limitations for the method described in claim 7, and is rejected for the same reasons as detailed above.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guoqiang Li, et al., “Circular convolution parallel extreme learning machine for modeling boiler efficiency for a 300 MW CFBB,” Soft Computing 23:6567-6577 (14 June 2018) (“Li”) in view of KR 10-1810968 (“Lee”, IDS Submission 10/29/2020, references to English translation attached to the office action on PTO-892).
Claim 6. Li discloses the method according to claim 1, Li does not explicitly disclose but Collins teaches wherein: the deriving of the boiler combustion model comprises deriving a network-based (NN-based) boiler combustion model by learning from computational fluid dynamics (CFD) data of a plant (Lee, Fig. 3 illustrating incorporating a variety of inputs to the boiler models; [0072] describing incorporating CFD analysis into the NN and storage in a database); and the NN-based boiler combustion model comprises an input layer including 101 nodes, two hidden layers each of which includes 54 nodes, and an output layer including 264 nodes (Lee, Fig. 6 illustrating a ANN with input layer x, hidden layers h and hidden nodes k; [0035-0042] describing ANN implementation of the boiler optimization).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to developing boiler models) and Lee (directed to boiler plant modeling and optimization with neural networks) and arrived at the method of predicting the boiler model precision as claimed. Incorporating known techniques such as CFD to boiler operation is considered general engineering optimization. One of ordinary skill in the art would have been motivated to make such a combination because using modeling to allow for consideration of a plurality of inputs and outputs in order to optimize the boiler models and operations as taught in Lee ([0010-0021]).

Claim 16 contains limitations for an apparatus which are substantially similar to the limitations for the method described in claim 6, and is rejected for the same reasons as detailed above.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guoqiang Li, et al., “Circular convolution parallel extreme learning machine for modeling boiler efficiency for a 300 MW CFBB,” Soft Computing 23:6567-6577 (14 June 2018) (“Li”) in view of KR10-2014-0050123 (“Kim” IDS Submission 10/29/2020).
Claim 8. Li discloses the method according to claim 1. Li discloses determining that the boiler combustion model is an optimal boiler combustion model (Li, p. 6572 section 5.2 Modeling boiler efficiency section describing finding optimal configuration and see Tables 1-4 with various results of the models). While data storage is typically in every computer-based modeling, Li does not explicitly disclose but Kim teaches wherein the method further comprises storing the boiler combustion model in a database (Kim, Abstract teaching storing data and using selective deletions of less important data when storage space is limited).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to developing boiler models) and Kim (directed to data storage methods for efficient use of storage space) and arrived at the method of predicting the boiler model precision as claimed with storing the models in a database and selectively deleting less useful models if storage space is at a premium. One of ordinary skill in the art would have been motivated to make such a combination because using modeling generates large quantities of data and efficient storage of the models and results is important for repeatability and analysis.

Claim 9. Modified Li teaches the method according to claim 8. Li does not explicitly disclose, but Kim teaches wherein if a storage space of the database is insufficient, the storing of the boiler combustion model in the database comprises storing the boiler combustion model in the database after deleting an optimal boiler combustion model having the lowest cumulative precision among optimal boiler combustion models stored in the database (Kim, Abstract teaching storing data and using selective deletions of less important data when storage space is limited).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to developing boiler models) and Kim (directed to data storage methods for efficient use of storage space) and arrived at the method of predicting the boiler model precision as claimed with storing the models in a database and selectively deleting less useful models if storage space is at a premium. One of ordinary skill in the art would have been motivated to make such a combination because using modeling generates large quantities of data and efficient storage of the models and results is important for repeatability and analysis.

Claim 18 contains limitations for an apparatus which are substantially similar to the limitations for the method described in claim 8, and is rejected for the same reasons as detailed above.

Claim 19 contains limitations for an apparatus which are substantially similar to the limitations for the method described in claim 9, and is rejected for the same reasons as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guoqiang Li et al., “Tuning extreme learning machine by an improved artificial bee colony to model and optimize the boiler efficiency,” Knowledge-Based Systems 67 (2014) 278–289 related to boiler efficiency optimization and modeling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148